Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Application Status
This application is a CON of US patent Application 15/889,788, filed on 02/06/2018, which was a DIV of US patent Application 14/185,709, filed on 02/20/2014.
Claims 192-196, 198-204 and 205-206 are currently pending in the instant application.
In response to a previous Office action, a Non-Final Rejection Office action (mailed on 05/13/2021), Applicants filed a response and an amendment on 09/13/2021, amending claims 192-196, 198 and 204, canceling claim 197, and adding new claims 205-206 is acknowledged. The examiner is also acknowledging the filing of a new IDS on 08/06/2021 after Non-Final Office action mailed on 05/13/2021.
Claims 192-196, 198-204 and 205-206 are present for examination.

Applicants' arguments filed on 09/13/2021, have been fully considered and are deemed persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

New-Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/06/2021 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner. The signed copy of IDS is enclosed herewith. 
Withdrawn-Claim Objections
The previous objection of the Claim 192 in the recitation “hydrogen (H2)”, which should be changed to “hydrogen (H2)”, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 
The previous objection of the Claim 204 in the recitation “selected from”, which should be changed to “selected from the group consisting of”, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 
The previous objection of the Claim 197 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 195, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

Withdrawn-Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The previous rejection of Claims 193-197 under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention on lack of antecedent basis, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 
 
The previous rejection of Claims 199-204 (depend on claims either 198, 199, 192 or 201) under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim 

Withdrawn-Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

A.	Written Description
The previous rejection of Claims 192-202 under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in view of Applicant’s amendment to the claims and persuasive arguments. 

Withdrawn-Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The previous rejection of Claims 192-193 and 203-204 under 35 U.S.C. 102(b) as being anticipated by Roberts et al. (Cloning and expression of the gene cluster encoding key proteins involved in acetyl-CoA synthesis in Clostridium thermoaceticum: CO dehydrogenase, the 

New-Claim Rejections - 35 USC § 112(a) (new matter)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	Claim 206 is rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection. 
Claim 206 is directed under BRI to “The non-naturally occurring bacterial microorganism of claim 192 further comprising one or more exogenous genes that provide a metabolic pathway for the conversion of acetoacetyl-CoA into a bioproduct”.
There is no indication in the specification of the recitation “a bioproduct” as recited in the claim 206, within the scope of the invention as conceived by Applicants at the time the application was filed.  Accordingly, Applicants are required to cancel the new matter in response to this Office Action.  For art rejection, the examiner would not consider this limitation as claim limitation.

Maintained-Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)

(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

The previous rejection of Claim 192-196, 198-204 and 205-206 are rejected under 35 U.S.C. 103(a) as being unpatentable over Roberts et al. (Cloning and expression of the gene cluster encoding key proteins involved in acetyl-CoA synthesis in Clostridium thermoaceticum: CO dehydrogenase, the corrinoid/Fe-S protein, and methyltransferase, PNAS (1989), 86: p32-36) in view of Pezacka et al. (The synthesis of acetyl-CoA by Clostridium thermoaceticum from carbon dioxide, hydrogen, coenzyme A and methyltetrahydrofolate, Arch Microbiol. 1984 Jan;137(1):63-69) and Buelter et al. (Engineered microorganisms for producing N-butanol and related methods. US2009_0155869 A1, publication 06/18/2009, claim benefit of 60/868,326, filed on 12/01/2006) is maintained, and new claims 205 and 206 are included in this rejection. This rejection has been discussed at length in the previous Office Action, and the rejection is maintained as discussed previously and for the following reasons.
Claims 192-193 are drawn to under Broadest Reasonable Interpretation (BRI) a non-naturally occurring bacterial microorganism, comprising an exogenous nucleic acid encoding a carbon monoxide dehydrogenase and an acetoacetyl-CoA thiolase (synonym: acetyl-CoA acetyltransferase), wherein carbon monoxide dehydrogenase is derived from Moorella 2), wherein the microorganism lacks the ability to convert CO and H2 to acetyl-CoA in the absence of carbon monoxide dehydrogenase, and wherein the non-naturally occurring microorganism produces an amount of acetyl-CoA that is greater than an amount of acetyl-CoA produced in the same microorganism without the carbon monoxide dehydrogenase, and able to convert acetyl-CoA to acetoacetyl-CoA, wherein said non-natural bacterial microorganism further comprises an exogenous nucleic acid encoding a ferredoxin, .

Regarding claims 192-193 and 203-204, Roberts et al. teach cloning of genes of the acetyl-CoA  synthesis pathway or Wood pathway genes that code for the methyltransferase, the two subunits of the corrinoid/Fe-S protein, wherein Fe-S protein is in fact ferredoxin, wherein the ferredoxin comprises oxidoreductase activity (oxidation/reduction function), i.e. ferredoxin oxidoreductase, and since  ferredoxin oxidoreductase acts on pyruvate as substrate and converts pyruvate to acetyl-CoA, and thus, ferredoxin of Roberts et al. is in fact inherently a pyruvate ferredoxin oxidoreductase, wherein the Wood pathway genes also comprises in addition to methyltransferase, the two subunits of the corrinoid/Fe-S protein, and the two subunits of carbon monoxide dehydrogenase/acetyl-CoA synthase (CODH/Acs), which is a bi-functional enzyme  catalyzes reversible reduction of CO2 to CO and coupled synthesis acetyl-CoA (see, evidential reference Chen et al. Biochemistry 2003, 42: 14822-14830, see PTO892), and these five genes were found to be clustered within a 10-kilobase segment on the Clostridium thermoaceticum (synonym Moorella thermoaceticum as claimed) genome, wherein said 5-genes are expressed exogenously and heterologously in E. coli host cell, wherein the proteins are expressed at up to 2 or H2 to produce (inherently) acetyl-CoA (see, abstract, pg32, Col 1, para 1-2, Col 2, para 2, 4-5, pg35, Col 1, para1-5, Table 1).  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. Roberts et al. also teach involvement of formate dehydrogenase (for claim 196) in acetyl-CoA synthesis (pg32, Col 1, para 1).
Roberts et al. do not teach exogenous expression of formate dehydrogenase (for claim 196), do not teach exogenous expression of an acetoacetyl-CoA thiolase gene thlA or thlB (synonym: acetyl-CoA acetyltransferase)  for producing acetoacetyl-CoA from acetyl-CoA, and converting said  acetoacetyl-CoA into a bioproduct (for claims 192 and 205-206), and do not teach said host cell is able to convert acetyl-CoA to acetoacetyl-CoA in said E. coli host cell, however, exogenous expression of formate dehydrogenase gene in a host cell is expected and obvious.
Roberts et al. also do not teach exogenous expression of pyruvate ferredoxin oxidoreductase in said host cell (for claim 194), hydrogenase, which produces reducing equivalents from H2 (for claims 195 and 197), 3-hydroxyacyl dehydrogenase/ 3-hydroxybutyryl-
However, Pezacka et al. teach the synthesis of acetyl-CoA by Clostridium thermoaceticum (C. thermoaceticum) from carbon dioxide (CO2), CO, hydrogen (H2), coenzyme A (CoA-SH), ferredoxin (Fd) and methyltetrahydrofolate, and utilizes the enzymes for synthesizing said acetyl-CoA in C. thermoaceticum comprises gene encoding enzymes including carbon monoxide dehydrogenase (CO dehydrogenase or CODH), hydrogenase, methyltransferase, formate dehydrogenase and pyruvate ferredoxin oxidoreductase and further teach acetyl-CoA synthesis in a schematic diagram below (see, abstract, pg63, Col 2, para 4, Fig. 1, Table 1, pg67, Col 1, para 1, and Table 4).

    PNG
    media_image1.png
    180
    321
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    219
    667
    media_image2.png
    Greyscale

Pezacka et al. do not teach exogenous expression of an acetoacetyl-CoA thiolase gene thlA or thlB (synonym: acetyl-CoA acetyltransferase)  for producing acetoacetyl-CoA from acetyl-CoA, and converting said  acetoacetyl-CoA into a bioproduct (for claims 192 and 205-206), and do not teach said host cell is able to convert acetyl-CoA to acetoacetyl-CoA in said E. coli host cell, as well as overexpression of pyruvate ferredoxin oxidoreductase, formate dehydrogenase and/or hydrogenase in said host cell, and 3-hydroxyacyl dehydrogenase/ 3-hydroxybutyryl-CoA dehydrogenase from Clostridium acetobutylicum (for claims 197, 198 and 199), enoyl-CoA hydratase, which converts 3-hydroxybutyryl-CoA to 4-hydroxybutyryl-CoA or crotonyl-CoA (for claims 201-202). 
Buelter et al. teach recombinant microorganism obtainable by engineering the microorganism to activate an heterologous enzyme of an NADH-dependent pathway for conversion of a carbon source to a bioproduct through production of one or more metabolic intermediates; and engineering the microorganism to inactivate a native enzyme of one or more pathways for the conversion of a substrate to a product, wherein the substrate is one of the one or more metabolic intermediates; and engineering the microorganism to activate by exogenous overexpression of at least one or more of an NADH-producing enzyme and an NADH-producing pathway to balance said NADH-dependent heterologous pathway, wherein the one or more native pathways is an NADH-dependent pathway, wherein the heterologous enzymes including an anaerobically active pyruvate dehydrogenase, NADH-dependent formate dehydrogenase, acetyl-CoA-acetyltransferase thl gene (synonym: acetoacetyl-CoA thiolase) from C. acetobutylicum as claimed and produces butanol (see, Fig. 2), hydroxybutyryl-CoA dehydrogenase, crotonase, butyryl-CoA dehydrogenase, butyraldehyde dehydrogenase and n-butanol dehydrogenase (see, claims 1-3) as well as heterologous 3-hydroxybutyryl-CoA dehydrogenase derived from Clostridium (para [0087], [0088] and [0102]) and enoyl-CoA hydratase (para [0091]-[0092]). Buelter et al. do not teach exogenous expression of pyruvate ferredoxin oxidoreductase, and/or hydrogenase in said host cell.
However, exogenous expression of ferredoxin oxidoreductase, and hydrogenase in said host cell is expected and obvious in view of tremendous developments of molecular biology techniques for cloning of genes and expression in a host cell for overexpression, which is well known and widely used in the prior art, and Roberts et al. (primary reference of this 103 rejection) clearly teach cloning of the acetyl-CoA synthesis pathway or Wood pathway genes that code for the methyltransferase, the two subunits of the corrinoid/Fe-S protein, wherein Fe-S protein is in ferredoxin, and the two subunits of carbon monoxide dehydrogenase (CODH) and these five genes were found to be clustered within a 10-kilobase segment on the Clostridium thermoaceticum (synonym Clostridium thermoaceticum) genome, wherein said 5-genes are expressed exogenously and heterologous in E. coli host cell (see, above). 
Therefore, it would have been obvious to one of ordinary skill in the art to arrive at the claimed invention as a whole at the time of the invention was made by combining the teachings of Roberts et al. Pezacka et al. and Buelter et al. to overexpress of pyruvate ferredoxin oxidoreductase, formate dehydrogenase and/or hydrogenase genes as taught by Pezacka et al. and Buelter et al. exogenously express said genes including pyruvate dehydrogenase, NADH-dependent formate dehydrogenase, acetyl-CoA-acetyltransferase (synonym: acetoacetyl-CoA thiolase), hydroxybutyryl-CoA dehydrogenase, crotonase, butyryl-CoA dehydrogenase, butyraldehyde dehydrogenase and n-butanol dehydrogenase (see, claims 1-3) as well as heterologous 3-hydroxybutyryl-CoA dehydrogenase derived from Clostridium (para [0087], [0088] and [0102]) and enoyl-CoA hydratase (para [0091]-[0092])  and producing butanol a bioproduct as taught by Buelter et al. and modify Roberts et al. to express acetyl-CoA-acetyltransferase (synonym: acetoacetyl-CoA thiolase) to produce acetyl-CoA from CO2, CO and H2 as Roberts and Pezacka et al. clearly teach the synthesis of acetyl-CoA by Clostridium thermoaceticum (C. thermoaceticum) from carbon dioxide, CO, hydrogen, coenzyme A (CoA-SH), ferredoxin (Fd) and methyltetrahydrofolate, and utilizing the enzymes for synthesizing said acetyl-CoA in C. thermoaceticum include carbon monoxide dehydrogenase (CO dehydrogenase or CODH), hydrogenase, methyltransferase, formate dehydrogenase and pyruvate ferredoxin oxidoreductase and modify Roberts et al. in view of the teachings of Pezacka et al. and Buelter et al. to produce acetyl-CoA from CO, CO2 and H2, and utilizing  said acetyl-CoA to produced acetyl-CoA-acetyltransferase (synonym: acetoacetyl-CoA thiolase as taught by Roberts et al. Pezacka et al. and  Buelter et al. to produce acetoacetyl-CoA and converting acetoacetyl-CoA into n-butanol, a bioproduct in increased amount in a microbial cell E. coli to arrive the claimed invention.
One of ordinary skilled in the art would have been motivated to overexpress carbon monoxide dehydrogenase (CO dehydrogenase or CODH), hydrogenase, methyltransferase, formate dehydrogenase and pyruvate ferredoxin oxidoreductase, and  acetyl-CoA-acetyltransferase (synonym: acetoacetyl-CoA thiolase  in order to produce n-butanol from acetyl-CoA through an intermediate acetoacetyl-CoA, which is widely used in many biochemical reactions in vitro and in vivo in protein, carbohydrate and lipid metabolism as well as synthesis of biologically and biochemically valuable chemicals, which is commercially, pharmaceutically, for research and development purpose and financially beneficial. One of ordinary skilled in the art would have a reasonable expectation of success because Roberts et al. could successfully made a recombinant E. coli host cell expressing exogenous acetyl-CoA pathway or Wood pathway genes that code for the methyltransferase, the two subunits of the corrinoid/Fe-S protein, wherein Fe-S protein is in fact ferredoxin, and the two subunits of carbon monoxide dehydrogenase (CODH) and Pezacka et al. could successful made acetyl-CoA from carbon dioxide, CO, hydrogen, coenzyme A (CoA-SH), ferredoxin (Fd) and methyltetrahydrofolate, and utilizing the enzymes for synthesizing said acetyl-CoA in C. thermoaceticum include carbon monoxide dehydrogenase (CO dehydrogenase or CODH), hydrogenase, methyltransferase, formate dehydrogenase and pyruvate ferredoxin oxidoreductase. Thus, the above references render the claims prima facie obvious to one of ordinary skill in the art.
Arguments: Applicants argue that Roberts does not describe a non-naturally occurring bacterial microorganism, comprising exogenous nucleic acids encoding a bacterial or archaeal carbon monoxide dehydrogenase and an acetoacetyl-CoA thiolase, and that produces an amount of acetyl-CoA that is greater than an amount of acetyl-CoA produced in the same microorganism Serial No. 16/780 Docket No. GNOO S/8without Page 8the carbon monoxide dehydrogenase, and is able to convert acetyl-CoA to acetoacetyl- CoA, according to the current claims. Applicants also argue that Roberts, is not directed to engineering cells to provide a metabolic pathway starting with carbon monoxide to a desired bioproduct wherein the engineered cells produce increased amounts of acetyl-CoA. 
Response: This is not found persuasive and untrue statement because Roberts et al. indeed teach a recombinant E. coli host cell overexpression of heterologous and exogenous genes encoding enzymes including carbon monoxide dehydrogenase/acetyl-CoA synthase (CODH/Acs), methyltransferase (MeTr), the two subunits of the corrinoid/Fe-S protein (C-Fe-SP), wherein Fe-S protein is in fact ferredoxin, wherein the ferredoxin comprises oxidoreductase activity (oxidation/reduction function), i.e. ferredoxin oxidoreductase, and since  ferredoxin oxidoreductase acts on pyruvate as substrate and converts pyruvate to acetyl-CoA, and thus, ferredoxin of Roberts et al. is in fact inherently a pyruvate ferredoxin oxidoreductase, wherein the Wood pathway genes also comprises in addition to methyltransferase, the two subunits of the corrinoid/Fe-S protein, and the two subunits of carbon monoxide dehydrogenase/acetyl-CoA synthase (CODH/Acs), which is a bi-functional enzyme  catalyzes reversible reduction of CO2 to CO and coupled synthesis acetyl-CoA (see, evidential reference Chen et al. Biochemistry 2003, 42: 14822-14830, see PTO892), and these five genes were found to be clustered within a 10-kilobase segment on the Clostridium thermoaceticum (synonym Moorella thermoaceticum as claimed) genome, wherein said 5-genes are expressed exogenously and heterologously in E. coli host cell (see, abstract, Fig. 3, and 4 and page 35, left Col, para 1-4, right Col, para 1, and Table 1, and see, SnagIt captured image as shown below).

    PNG
    media_image3.png
    289
    349
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    576
    332
    media_image4.png
    Greyscale

 
    PNG
    media_image5.png
    720
    331
    media_image5.png
    Greyscale
 
Besides, to produce acetyl-CoA, the gene encoding acetoacetyl-CoA thiolase (synonym: acetyl-CoA acetyltransferase) enzyme, is not required, which converts 2X acetyl-CoA into acetoacetyl-CoA, and thus, applicants arguments are contradictory and not at all persuasive. do not teach exogenous expression of acetoacetyl-CoA thiolase (synonym: acetyl-CoA acetyltransferase) enzyme in said recombinant E. coli host cell, which is involved in the production of acetoacetyl-CoA from acetyl-CoA using said recombinant E. coli host cell. 
However, Buelter et al. teach recombinant E. coli microorganism comprising exogenous and heterologous overexpression of  enzymes including an anaerobically active pyruvate dehydrogenase, NADH-dependent formate dehydrogenase, acetyl-CoA-acetyltransferase, thl gene (synonym: acetoacetyl-CoA thiolase), hydroxybutyryl-CoA dehydrogenase, crotonase, butyryl-CoA dehydrogenase, butyraldehyde dehydrogenase and n-butanol dehydrogenase (see, claims 1-3) as well as heterologous 3-hydroxybutyryl-CoA dehydrogenase derived from Clostridium acetobutylicum and converts 2 acetyl-CoA into acetoacetyl-CoA as claimed as an intermediate and  finally produce butanol bio-product (para [0087], [0088] and [0102], Fig. 27) and enoyl-CoA hydratase (para [0091]-[0092]). It would have been obvious to one of ordinary skill in the art to arrive at the claimed invention as a whole at the time of the invention was made by combining the teachings of Roberts et al. and Buelter et al. to overexpress acetyl-CoA-acetyltransferase (synonym: acetoacetyl-CoA thiolase)  gene thl inherently thlA or thlB derived from Clostridium acetobutylicum same source as claimed (para [0087], [0088] and [0102], and Fig. 2) as taught by Buelter et al. in the E. coli host cell of Roberts et al. to produce acetoacetyl-CoA from acetyl-CoA, wherein said acetyl-CoA was produced from CO and H2 as taught by Roberts et al. and Pezacka et al. clearly teach the synthesis of acetyl-CoA by Clostridium thermoaceticum (C. thermoaceticum) from carbon dioxide (CO2), CO, hydrogen, coenzyme A (CoA-SH), ferredoxin (Fd) and methyltetrahydrofolate, and utilizing the enzymes for synthesizing said acetyl-CoA in C. thermoaceticum include carbon monoxide dehydrogenase (CO dehydrogenase or CODH), hydrogenase, methyltransferase, formate dehydrogenase and 2 and H2 in increased amount in a recombinant microbial cell E. coli to arrive the claimed invention.
Arguments: Applicants further argue that Pezacka demonstrates that enzymes from Clostridium thermoaceticum catalyze formation of acetyl phosphate and acetyl-CoA from CH3 THF with either CO or CO2 and H2 or pyruvate as the source of the carboxyl group. However, Pezacka does not describe genetically modified organisms, nor does Pezacka teach an exogenous nucleic acid encoding an acetoacetyl-CoA thiolase, such as for engineering E. coli. Therefore, neither Roberts nor Pezacka provide any suggestion or motivation to make an engineered cell that forms a bioproduct utilizing both carbon monoxide dehydrogenase and acetoacetyl-CoA thiolase, wherein the cell produces an amount of acetyl-CoA that is greater than an amount of acetyl-CoA produced in the same microorganism without the carbon monoxide dehydrogenase, and is able to convert acetyl-CoA to acetoacetyl-CoA, according to the current claims Buelter, which is unlike Roberts or Pezacka, describes a recombinant microorganism expressing a heterologous enzyme of an NADH-dependent pathway for conversion of a carbon source such as a sugar like glucose to n-butanol. For n-butanol production, Buelter describes heterologous enzymes such as an anaerobically active pyruvate dehydrogenase, NADH- dependent formate dehydrogenase, acetyl-CoA-acetyltransferase (thiolase), hydroxybutyryl-CoA dehydrogenase, crotonase, butyryl-CoA dehydrogenase, butyraldehyde dehydrogenase and n- butanol dehydrogenase.
Response: This is not found persuasive because primary reference Roberts et al. already teach a genetically modified or recombinant E. coli host cell overexpression of heterologous and carbon monoxide dehydrogenase/acetyl-CoA synthase (CODH/Acs), methyltransferase (MeTr), the two subunits of the corrinoid/Fe-S protein (C-Fe-SP), wherein Fe-S protein is in fact ferredoxin, wherein the ferredoxin comprises oxidoreductase activity (oxidation/reduction function), i.e. ferredoxin oxidoreductase, and since  ferredoxin oxidoreductase acts on pyruvate as substrate and converts pyruvate to acetyl-CoA, and thus, ferredoxin of Roberts et al. is in fact inherently a pyruvate ferredoxin oxidoreductase, wherein the Wood pathway genes also comprises in addition to methyltransferase, the two subunits of the corrinoid/Fe-S protein, and the two subunits of carbon monoxide dehydrogenase/acetyl-CoA synthase (CODH/Acs), which is a bi-functional enzyme  catalyzes reversible reduction of CO2 to CO and coupled synthesis acetyl-CoA (see, evidential reference Chen et al. Biochemistry 2003, 42: 14822-14830, see PTO892), and these five genes were found to be clustered within a 10-kilobase segment on the Clostridium thermoaceticum (synonym Moorella thermoaceticum as claimed) genome, wherein said 5-genes are expressed exogenously and heterologously in E. coli host cell (see, abstract, Fig. 3, and 4 and page 35, left Col, para 1-4, right Col, para 1, and Table 1, and see, SnagIt captured image as shown below), i.e. whole invention of claim 1, except acetoacetyl-CoA thiolase (synonym: acetyl-CoA acetyltransferase) gene encoding enzyme, and  Pezacka et al. was brought as a secondary reference in a rejection under 35 USC 103 because some of the limitations of the dependent claims were not taught by Roberts et al. and Pezacka et al. do not require to teach recombinant host cell to express any genes or acetoacetyl-CoA thiolase (synonym: acetyl-CoA acetyltransferase). However, Buelter et al. teach recombinant E. coli microorganism comprising exogenous and heterologous overexpression of  enzymes including an anaerobically active pyruvate dehydrogenase, NADH-dependent formate dehydrogenase, acetyl-CoA-acetyltransferase, thl gene (synonym: acetoacetyl-CoA thiolase), hydroxybutyryl-CoA dehydrogenase, crotonase, butyryl-CoA dehydrogenase, butyraldehyde dehydrogenase and n-butanol dehydrogenase (see, claims 1-3) as well as heterologous 3-hydroxybutyryl-CoA dehydrogenase derived from Clostridium acetobutylicum and converts 2 acetyl-CoA into acetoacetyl-CoA as claimed as an intermediate and  finally produce butanol bio-product (para [0087], [0088] and [0102], Fig. 27) and enoyl-CoA hydratase (para [0091]-[0092]). It would have been obvious to one of ordinary skill in the art to arrive at the claimed invention as a whole at the time of the invention was made by combining the teachings of Roberts et al. and Buelter et al. to overexpress acetyl-CoA-acetyltransferase (synonym: acetoacetyl-CoA thiolase)  derived from Clostridium (para [0087], [0088] and [0102]) as taught by Buelter et al. in E. coli host cell of Roberts et al. to produce acetoacetyl-CoA from acetyl-CoA, wherein acetyl-CoA was produced from CO and H2 as Pezacka et al. clearly teach the synthesis of acetyl-CoA by Clostridium thermoaceticum (C. thermoaceticum) from carbon dioxide (CO2), CO, hydrogen, coenzyme A (CoA-SH), ferredoxin (Fd) and methyltetrahydrofolate, and utilizing the enzymes for synthesizing said acetyl-CoA in C. thermoaceticum include carbon monoxide dehydrogenase (CO dehydrogenase or CODH), hydrogenase, methyltransferase, formate dehydrogenase and pyruvate ferredoxin oxidoreductase and modify Roberts et al. in view of the teachings of Pezacka et al. Buelter et al. to produce acetoacetyl-CoA from acetyl-CoA, and synthesizing acetyl-CoA from CO, CO2 and H2 in increased amount in a recombinant microbial cell E. coli to arrive the claimed invention. Therefore, it would have been obvious to one of ordinary skill in the art to arrive at the claimed invention as a whole at the time of the invention was made by combining the teachings of Roberts et al. Pezacka et al. and Buelter et al. to overexpress of pyruvate ferredoxin oxidoreductase, formate dehydrogenase and/or hydrogenase genes as taught by Pezacka et al. and Buelter et al. exogenously express said genes including pyruvate dehydrogenase, NADH-acetyl-CoA-acetyltransferase (synonym: acetoacetyl-CoA thiolase), hydroxybutyryl-CoA dehydrogenase, crotonase, butyryl-CoA dehydrogenase, butyraldehyde dehydrogenase and n-butanol dehydrogenase (see, claims 1-3) as well as heterologous 3-hydroxybutyryl-CoA dehydrogenase derived from Clostridium (para [0087], [0088] and [0102]) and enoyl-CoA hydratase (para [0091]-[0092]) as taught by Buelter et al. in E. coli host cell of Roberts et al. and modify Roberts et al. to produce acetyl-CoA from CO and H2 as Roberts et al. and Pezacka et al. clearly teach the synthesis of acetyl-CoA by Clostridium thermoaceticum (C. thermoaceticum) from carbon dioxide, CO, hydrogen, coenzyme A (CoA-SH), ferredoxin (Fd) and methyltetrahydrofolate, and utilizing the enzymes for synthesizing said acetyl-CoA in C. thermoaceticum include carbon monoxide dehydrogenase (CO dehydrogenase or CODH), hydrogenase, methyltransferase, formate dehydrogenase and pyruvate ferredoxin oxidoreductase and modify Roberts et al. in view of the teachings of Pezacka et al. and Buelter et al. to produce acetyl-CoA from CO, CO2 and H2, and utilizing  said acetyl-CoA to produced acetoacetyl-CoA using the enzyme as taught by Roberts et al. and Pezacka et al. in increased amount in a microbial cell E. coli to arrive the claimed invention.
Arguments: Applicants further argue that Buelter does not teach or suggest that its engineered organism could or should use a carbon source such as carbon dioxide, or that is should be engineered with a pathway that can generate acetyl-CoA in amounts greater than an un-engineered cell. Buelter in paragraphs [0060]-[0063] proposes various carbon sources, including 5 and 6 carbon sugars and polysaccharides that provide such sugars. However, there is no mention of carbon monoxide as a carbon source. Rather, it is taught throughout Buelter that fermentation process which consume sugars are performed under aerobic or anaerobic conditions. Buelter teaches that fermentation with sugars can produce NADH during oxidation Page 9producing microorganisms (paragraphs [0254]-[0255]). In paragraph [0263] Buelter teaches fermentations may be performed under aerobic or anaerobic conditions, where anaerobic or microaerobic conditions are preferred during the n-butanol production phase. For at least this reason, Applicant asserts one of skill would not have modified the organism of Buelter with enzymes from Clostridium thermoaceticum including a carbon monoxide dehydrogenase. 
Response: This is not found persuasive because applicants are analyzing each of the references of the 103 rejection as anticipatory art as if this rejection is under 35 USC 102, however, in fact this rejection is a rejection on obviousness issues under 35 USC 103 rejection, which follows Graham v. John Deere Co inquiries, where multiple references are used and primary reference, which teach maximum limitations or claimed invention except part of the invention, and second reference is used to fulfill the limitations, which are not taught by the primary reference, and third reference is used, when first and second reference do not teach a particular limitation such as in the instant situation, acetoacetyl-CoA thiolase (synonym: acetyl-CoA-acetyltransferase), which is not taught by first reference (Roberts et al.) and second reference (Pezacka  et al.), to fulfill the claim limitations, which is indeed taught by Buelter et al. and that using multiple reference 103 is permitted. See, MPEP 2141. Regarding the arguments that Buelter et al. do not use CO, or CO2 as carbon source, however, Roberts et al. indeed teach using CO, or CO2 as carbon source, but the teachings of Buelter et al. for expressing acetoacetyl-CoA thiolase (synonym: acetyl-CoA-acetyltransferase) is well known as evidence by Buelter et al. for producing acetoacetyl-CoA from acetyl-CoA in a recombinant E. coli cell and finally producing n-butanol, a bioproduct, and a skilled artisan 2 as carbon source for producing acetyl-CoA and said acetoacetyl-CoA production from acetyl-CoA for finally producing n-butanol, an expensive chemical , which industrially and financially beneficial, under the provision of “Obvious to Try” of KSR for choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Therefore, the rejection is maintained.Serial No. 16/780,548 
Docket No. GNO0010/US/8 
Maintained-Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The previous rejection of Claims 192-204 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. patent 10550411B2, issued on 02/04/2020, is maintained. This rejection has been discussed at length in the previous Office Action, and the rejection is maintained as discussed previously and for the following reasons.
  
Arguments/Response:
Arguments: Applicants argue that the claims of the current application have the potential to change from their current form. In accordance with MPEP 804 I(A), and asserted to be fully 
Response: Applicant’s arguments have been fully considered but are not deemed persuasive to overcome the rejection on ODP issues because no terminal disclaimer (TD) has yet been filed, and thus, the rejection is maintained.


Conclusion
Status of the claims:
Claims 192-196, 198-204 and 205-206 are rejected.
Applicants must respond to the objections/rejections in each of the numbered sections in this Office action to be fully responsive in prosecution.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Iqbal H. Chowdhury, Primary Examiner 
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent & Trademark Office
400 Dulany Street, REMSEN Building
Alexandria, VA 22314
Ph. 571-272-8137 and Fax 571-273-8137
	
/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656